--------------------------------------------------------------------------------

Exhibit 10.7

EMPLOYMENT AGREEMENT
(English Translation)

Party A Henan Gengsheng Refractories Co., Ltd.                Nature Foreign
Invested Enterprise

Address No.88 Gengsheng Avenue, Da Yugou Town, Gongyi City Henan Province, Zip
Code 451271

Party B Bi, Zhenyong         Gender: Male

Present Address Jianxi District, Luoyang, Henan, P.R.China

 

 

 

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

Party A Henan Gengsheng Refractories Co., Ltd. and Party B Bi, Zhenyong , in
order to establish employment relationship and define their rights and
obligations, hereby execute this Agreement in accordance with the applicable
provisions of the Labor Law of the People’s Republic of China and other laws and
regulations on the basis of equality and mutual agreement.

Article 1 Term of Contract and Probation Period

The term of this Agreement shall be three years, from Jan. 1, 2007 through Dec.
31, 2009, during this period, there shall be a probation period of ___ years ___
months, from ___ to ___.

Article 2 Job Post and Duties

1) Party A hires Party B as the Manager due to Party A’s business need. Party A
shall provide Party B with necessary work environment.

2) Party B shall at all times be subject to and comply with Party A's policies,
rules and procedures then in effect. Party B shall complete his work assignment
and meet the quality index according to the job and duties defined by Party A.

3) Party B’s job is to daily management of production and operations of the
Party A.

4) Party A may change Party B's job or position due to Party A's business need
on the basis of mutual agreement and consent.

Article 3 Work Conditions and Labor Protection

1) Party A shall provide Party B with a work environment and labor protection
measures consistent with the national standard required by the government.

2) Party A shall provide Party B with a work environment and labor protection
measures consistent with the requirements of the national government.

3) Party B engaged in work with occupational hazards shall be given physical
examination once a year consistent with relevant national regulations.

4) Party A shall provide female workers and juvenile workers with special
protection in accordance with relevant national law and regulations.

5) During working, Party B shall strictly comply with safe operation
regulations, and have the right to refuse to follow orders if the management
personnel of Party A direct or force Party B to work in violation of
regulations, and to criticize, expose and accuse any acts endangering the safety
of their life and physical health.

1

--------------------------------------------------------------------------------



6) Party B shall not start on a job requiring special skills unless Party B
holds a Special Work Certificate after Party A’s professional training in
accordance with national regulation or Party B has held such a certificate.

Article 4 Work Conditions and Labor Protection

1) Party A shall implement a 8 hours work system.

a) Party B’s work time defined by Party A shall not be over 8 hours a day if an
irregular work system is implemented. In the event that Party A needs Party B to
work overtime due to special business needs, Party B shall not overwork for more
than 3 hours a day on precondition of Party B’s health being protected.

b) Where a comprehensive or an irregular working system approved by the labor
administrative departments, working time shall be executed in accordance with
relevant national regulations.

2) Party B shall be entitled to legal rest specified by the national government.

3) Party B shall be entitled to legal holidays specified by the national
government.

Article 5 Compensation

1) In the event that Party B has accomplished the work assigned by Party A,
Party B’s salary shall be fully and timely issued at least once a month by Party
A in the designated currency, with the salary issuing date being .

2) Standard and way of Party A’s salary payment to Party B is Annual Salary .

3) Party B’s temporary month compensation of the probation period shall be RMB .

4) Party B’s salary issued by Party A shall comply with the provincial
government regulation on minimum salary.

5) Party A shall gradually increase Party B’s salary level upon the economic
performance being enhanced.

6) In the event that Party A needs Party B to work overtime due to business
needs out of legally designated working time, and with Party B has finished the
norm work and / or work assignment, Party A shall provide Party B with
compensation in accordance with the national laws and regulations.

Article 6 Labor Insurance, Welfare and Benefits

1) Parties shall fully pay relevant social insurance to designated authorities
on Party B’s behalf in a timely manner in accordance with government
requirements.

2) In the event of Party B’s job related injures, Party A shall provide Party B
compensation in accordance with government rule and regulation.

3) Party B shall be treated by Party A according to Party A’s policy during
Party B’s pregnancy, maternal leave or breast-feeding period.

4) Party B shall be entitled to other insurance and welfare in accordance with
national and local government regulations.

Article 7 Labor Discipline

2

--------------------------------------------------------------------------------



1) Party A shall establish internal rules and regulations strictly in accordance
with relevant national laws and regulations.

2) Party B shall strictly abide by the various rules and regulations designated
by Party A, as well as Party A’s management.

3) Party B may be disciplined by Party A in accordance with relevant rules and
policies in the event that Party B violates rules and regulations.

Article 8 Termination of Employment Agreement

1) This Agreement may be terminated upon its expiration.

2) This Agreement may be terminated when Party B reaches his or her retiring age
stipulated by the laws.

3) This Agreement may be terminated upon the occurrence of any one of the
circumstances designated by the Parties.

Article 9 Amendment

Upon the occurrence of any of the following circumstances, the Parties may amend
the relevant provisions of this Agreement:.

1) Due to change of business scope or adjustment to business operations;

2) There have been changes of related laws, rules and regulations, and
governmental policies;

3) Due to the force majeure, the Agreement can not be executed;

4) Party B is unable to perform the obligations under this Agreement due to
Party B’s health problem;

5) There have been major changes to objective circumstances, rendering it
impossible to enforce the original Agreement.

Article 10 Discharge of Obligations under the Agreement

1) The obligations under the Agreement may be discharged upon mutual consent of
the Parties;

2) Upon the occurrence of any one of the following circumstances, Party A may
terminate this Agreement at any time:

a) Party B has not met the hiring conditions during the probation period;

b) Party B seriously violates the rules and regulations of the Party A;

c) Party B grossly neglects his duties under this Agreement and is engaged in
malpractice for personal gains, causing substantial loss to Party A;

d) Party B is held criminally liable.

3) Upon the occurrence of any one of the following circumstances, Party A may
terminate this Agreement with 30 days written notice to Party B:

a) In the event that Party B becomes sick or suffers non-work related injuries,
after Party B’s medical leave has ended, Party B still cannot perform the work
on the original duty or any other work arranged by Party A;

b) Party B is incompetent, and still remains incompetent even after training or
even though Party B's duty has been adjusted;

3

--------------------------------------------------------------------------------



c) The parties are not able to reach an agreement on amend this Agreement after
their consultations.

4) Party A may terminate this Agreement when Party A is on the verge of
bankruptcy, subject to the reorganization process or under serious operational
loss. Party A shall declare the circumstances to the Labor Union or all the
staff members for their advice and report to the Labor Department at the same
time.

5) Upon the occurrence of any one of the following circumstances, Party A shall
not terminate this Agreement pursuant to Sections 3) and 4) in Article 10:

a) Party B is sick or injured and is in designated medical treatment period.

b) Party B is in pregnancy, maternal leave or breast-feeding period;

c) Other circumstances specified by laws and regulations.

6) In the event that Party B has professional disease or suffers work related
injuries, after Party B's medical treatment has ended, Party B is completely or
partially unable to perform the obligations under this Agreement as per the
judgment of county-level or above Labor Judgment Commission, Party B shall be
treated in accordance with the relevant state regulations, and Party A shall not
terminate this Agreement pursuant to Sections 3) and 4) in Article 10.

7) Party B may terminate this Agreement at any time upon the occurrence of any
one of the following circumstances, but must give Party A 30 days written
notice:

a) Party B is in the probation period;

b) Party A forces Party B to perform labor through force, threat or illegally
restricts on Party B's personal freedom;

c) Party A fails to pay labor compensation or provide required work conditions.

Article 11 Other circumstances covenanted by the Parties (The covenanted
circumstances shall not conflict with relevant state laws and regulations)

________________________________.

Article 12 Economic Compensation and Liability for Breach of Contract

1) In the event that Party A terminates this Agreement pursuant to Section a),
b), c) and d) of Article 10, Party A shall give Party B economic compensation in
accordance with regulations of Economic Compensation Measures on Breaching and
Discharging Employment Contract issued by the State Labor Department.



2) Upon the occurrence of any one of the following circumstances, Party A shall
give Party B economic compensation consistent with regulations of Economic
Compensation Measures on Breaking and Discharging Employment Contract and
Compensation Measures of Illegally Reaching and Discharging Employment Contract
issued by the State Labor Department:



4

--------------------------------------------------------------------------------



a) Party A reduces or delays payment of Party B’s salary intentionally;

b) Party A refuses to pay Party B for Party B’s overtime work;

c) Party A pays Party B a salary lower than the minimum local salary;

d) Party A does not give Party B economic compensation in accordance with state
regulations after the employment agreement is terminated;

e) Party A violates state laws and regulations on protection of female workers
and juvenile workers and infringes Party B’s legal interests causing substantial
loss to Party B;

f) Party A terminates the Agreement without legitimate reasons specified by
relevant laws and regulations, or breach the confidentiality obligations defined
in this Agreement causing substantial loss to Party B.

Article 13 Labor Disputes

When a labor dispute between the parties arises during the term of this
Agreement, the Parties may seek for a settlement through consultation; or either
party may submit the dispute to a labor dispute mediation committee of the
mediation; if the mediation fails and one of the parties requests for
arbitration, that party may submit the dispute to the labor dispute arbitration
committee. Either party may also directly submit the dispute to the labor
dispute arbitration committee for arbitration within 60 days following the date
of the occurrence of a labor dispute. If one of the parties is not satisfied
with the arbitral award, the party may bring the case to a court with
jurisdiction within 15 days of the date of receiving the arbitral award.

Article 14

Party B shall be compensated no less favorable than the compensation provided in
the collective contract of Party A.



Article 15

Relevant laws and regulations shall apply to circumstances not covered by this
Agreement.



Article 16

Party A and Party B shall each hold one original copy of this Agreement. This
Agreement will be invalid in case of any alteration or being signed without
authorization.



Article 17 The renewal date of this Agreement is in January of each year. Party
B shall give Party A a 30-day written notice if Party B decides not to extend
the Agreement.

Party A (Signature) Party B (Signature)         Henan Gengsheng Refractories
Co., Ltd. /s/ Zhenyong Bi (Corporate Seal)             Date: January 1, 2007    

5

--------------------------------------------------------------------------------